UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2440


In Re:    VERN ODELL CRAWFORD, a/k/a Odell Crawford, a/k/a
O'Dell Crawford,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (5:07-cr-00058-SGW-1)


Submitted:   March 26, 2013                 Decided:   April 1, 2013


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Vern Odell Crawford, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Vern Odell Crawford petitions for a writ of mandamus

seeking      an   order       to    compel     an     investigation        of    the   district

court judge and prosecutors who were involved in his criminal

prosecution.            We     conclude      that     Crawford       is    not     entitled     to

mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary            circumstances.              Kerr    v.    United    States

Dist.     Court,        426    U.S.        394,     402    (1976);        United    States      v.

Moussaoui,        333    F.3d       509,    516-17        (4th    Cir.    2003).       Further,

mandamus      relief      is       available      only     when    the    petitioner      has    a

clear right to the relief sought.                         In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                            Mandamus may not be

used as a substitute for appeal.                          In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

              The relief sought by Crawford is not available by way

of mandamus.         Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                      We

dispense      with       oral       argument        because       the     facts     and   legal

contentions       are     adequately         presented       in    the     materials      before

this court and argument would not aid the decisional process.



                                                                               PETITION DENIED



                                                  2